            Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA               *
                                        *
        v.                              *
                                        *   CRIMINAL NO. TDC-19-238
 ANTHONY PENALOZA,                      *
                                        *
                 Defendant              *
                                        *
                                        *
                                MEMORANDUM OPINION

       The Court has received Defendant’s Motion to Reconsider Detention Status

(“Defendant’s Motion”), ECF No. 78. The Court has reviewed Defendant’s Motion, the

opposition, and reply thereto. ECF Nos. 79 and 80. No hearing is deemed necessary. Local

Rules 105.6 and 207 (D. Md.). The Court hereby DENIES Defendant’s Motion.

       I.       Relevant Procedural History

       Defendant now seeks his fifth review of this Court’s orders of detention. His initial order

of detention was entered following a hearing on May 12, 2019. ECF No. 6. Following his

indictment in October 2019, the Honorable Theodore D. Chuang reviewed the order of detention

and affirmed. ECF No. 39. On November 27, 2019, a third review before this member of the

bench resulted in another order of detention. ECF No. 49. Most recently, on April 1, 2020 this

Court denied Defendant’s Motion to Reconsider Pretrial Detention which was based on the novel

Corona virus (“COVID-19”). ECF No. 76.

       The facts of this case are set forth in detail in the Court’s April 1, 2020 Memorandum

Opinion (“Previous Memorandum”). ECF No. 76. The Court incorporates by reference the

proffered facts surrounding Defendant’s charge referenced in the Previous Memorandum. Of

significance however, the Court stated in the Previous Memorandum:
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 2 of 12



               [A]t no time during Defendant’s quest for freedom has there been a
               meaningful challenge to the Government’s case, or other factors
               under the Bail Reform Act. On three prior occasions, Defendant
               had the opportunity to attack the proffer. The Court will not
               rehearse the factors here but will rely on the findings repeated
               three times earlier on the record, including the findings of Judge
               Chuang upon de novo review.

Previous Mem. 2 (citations omitted). Likewise here, the Court again will not rehearse the factors

under consideration by way of the Bail Reform Act, but rely on the previous findings.

       Defendant now seeks a second review of this Court’s order of detention regarding

changes due to COVID-19. In doing so, he is alleging that “the fast changing nature of the crisis

and circumstances have changed so much in the three weeks since the Court denied

[Defendant’s] motion, it is appropriate to raise the issue again.” Def.’s Mot. 1.

       II.     Analysis

       Defendant contends that his release is necessary due to the outbreak of COVID-19 and

the D.C. Department of Correction’s (“DOC”) failure to adequately address the spread of the

virus. Id. at 1–3. Defendant avers that it is no longer the case that Defendant has not been in

contact with inmates who have tested positive for COVID-19 because Defendant has had

numerous contacts with an inmate on Defendant’s unit that has tested positive. Id. at 2.

According to Defendant, “he has been treated on three occasions in his life for a heart murmur

which could put him at greater risk of complications from coronavirus.” Id. at 1–2. Defendant

also avers that his access to counsel has also been affected due to inconsistent access to legal

calls and the inability to review “discovery or other documents” by telephone. Id. at 5.

       The Government avers that Defendant is a danger to the community, therefore should not

be released. Gov’t Opp’n. to Mot. to Recon. Det. Status (“Gov’t Opp’n”) 1, ECF No. 79. The

Government also argues that the “DOC continues to evolve its policies and procedures to address


                                                 2
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 3 of 12



the COVID-19 pandemic, and it is now being closely supervised . . .” therefore, release is not

warranted. Id. at 2. According to the Government, the evolution of the DOC’s policies and

procedures in accordance with guidance from the D.C. Department of Health and the Centers for

Disease Control, along with the Honorable Kollar-Kotelly’s order in Banks v. Booth, No. CKK-

20-849, 2020 WL 1914896 (D.D.C. Apr. 19, 2020), “ensure[s] adequate medical care for those

infected” and “avoid[s] further transmission of COVID-19.” Id. at 2. The Government contends

that Defendant fails to show a “compelling reason” under 18 U.S.C. § 3142(i) to warrant

Defendant’s temporary release. Id. at 9. The Government argues that Defendant’s alleged

limited access to counsel does not warrant release because Defendant “will have the ability to

communicate with counsel going forward, if he has not already . . . .” Id. at 13. The

Government further avers that the “DOC has previously acknowledged that there will be delays

in processing legal calls, due to the increase in legal call requests, but has noted that diligent

efforts are being made to accommodate all requests under the circumstances.” Id. at 14. The

Government argues that “[a]s such [Defendant] continues to retain his right to speak to his

counsel by phone, which is a suitable alternative at this time in light of the generally-accepted

nationwide mandate against in-person meetings.” Id. at 14 (citations omitted).

       Under the Bail Reform Act, a detention hearing determination:

               [M]ay be reopened, before or after a determination by the judicial
               officer, at any time before trial if the judicial officer finds that
               information exists that was not known to the movant at the time of
               the hearing and that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of such person as required and the safety of any other
               person and the community.




                                                   3
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 4 of 12



18 U.S.C. § 3142(f) (emphasis added). In addition, “[a] judicial officer may … permit the

temporary release of the person, in the custody of a United States marshal or another appropriate

person … for [a] compelling reason.” 18 U.S.C. § 3142(i).

   a. 18 U.S.C. § 3142(f) “Material Bearing” Inquiry

       The presence of the COVID-19 creates a “material bearing” on the issue of whether there

are conditions of release that can protect the community from the danger that Defendant

presents. Yet, this Court has stated that the mere presence of the virus, even in the detention

setting, does not automatically translate to the release of a person accused. See United States v.

Terrell West, No. ELH-19-364, 2020 WL 1820095 (D. Md. Apr. 10, 2020) (denying the

defendant’s motion despite testing positive for COVID-19); United States v. Bernadette Attia,

PWG-19-193 (D. Md. Apr. 13, 2020) (denying the defendant’s motion even though he suffered

from asthma and migraines); United States v. Damien Smith, No. 20-cr-00047-SAG, 2020 WL

1864587 (D. Md. Apr. 14, 2020) (denying the defendant’s motion even though he suffered from

asthma); United States v. Deante Duckett, No. PWG-19-229 (D. Md. Apr. 17, 2020) (denying the

defendant’s motion even though he suffered from bacterial infections); United States v. Deion

Chase, No. JKB-19-0473, 2020 WL 2319132 (D. Md. May 11, 2020) (denying the defendant’s

motion even though he suffered from high blood pressure); United States v. Jawuan Bolling, No.

19-cr-00506-RDB-6, 2020 WL 2395608 (D. Md. May 11, 2020) (denying the defendant’s

motion which relied upon the generalized risk of exposure and contraction of COVID-19);

United States v. Darius Wilder, No. GJH-17-528, 2020 WL 2319136 (D. Md. May 11, 2020)

(denying the defendant’s motion even though he had a heart condition, polycystic kidney

disease, stage 5 chronic kidney disease, and hypertension).

       In the Previous Memorandum the Court stated:


                                                 4
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 5 of 12



               There is still no indication that Defendant has been in contact with
               any detainees who have been diagnosed with the virus. It is not for
               the Court to speculate where the “fine line” might be crossed
               where the scales weigh more favorably toward release. But on this
               record, it has not been crossed.

Previous Mem. 3. Defendant claims that the circumstances in this case have changed because

“after the previous motion was decided, an inmate on that unit tested positive for coronavirus.”

Def.’s Mot. 2. The fact that an inmate has tested positive for COVID-19 or has been in contact

with an inmate who has tested positive, does not automatically warrant remand. West, 2020 WL

1820095, at *1 (denying the defendant’s motion despite testing positive for COVID-19). The

Court, in the Previous Memorandum, merely stated that when weighing the factors under the

Bail Reform Act with the evidence provided by Defendant, release was not warranted. The

Court did not set forth a bright-line test stating that if an inmate has been in contact with another

inmate who has tested positive, release is warranted. And it does not do so here.

       Defendant also is relying upon Judge Kollar-Kotelly’s decision in Banks v. Booth in

demonstrating the DOC’s failure in properly addressing the spread of COVID-19. Def.’s Mot.

3–4. After a review conducted by independent investigators, Judge Kollar-Kotelly found that

there was a likelihood of success on the merits of the claim that the conditions of confinement

violated the United States Constitution by failing to adequately protect the detainees’ health and

safety. Banks, 2020 WL 1914896, at *6–11. According to the investigators, 65 out of

approximately 1,020 inmates tested positive for COVID-19. Id. As later commented upon by

Judge Chuang of this Court:

               . . . [T]he D.C. Jail had failed to implement contact tracing when
               correctional staff tested positive; had been slow to respond to
               inmates displaying symptoms of COVID-19 such as fever and
               coughing; did not properly seal off quarantined inmates from the
               general population and require proper use of masks and gloves for
               those present in the quarantine unit; and left inmates in isolation

                                                  5
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 6 of 12



               for having tested positive in draconian conditions without access to
               showers or laundry services. It also found that D.C. Jail had acted
               slowly to, and had failed to, operationalize and enforce social
               distancing measures needed to avoid an unreasonable risk to the
               health of detainees, as illustrated in part by the fact that it allowed
               40 inmates to congregate three weeks into the pandemic. The
               court also found that there were likely errors in the use of
               thermometers to screen income[ing] visitors and staff, and some
               housing units lacked sufficient cleaning supplies and sufficient
               guidance on how to sanitize that resulted in ‘challenges with
               cleanliness’ outside of inmates’ cells. The court therefore
               concluded that the evidence supported the conclusion that D.C. Jail
               acted with deliberate indifference to inmate health and safety
               because it was aware of the risks of COVID-19 but ‘disregarded
               those risks by failing to take comprehensive, timely, and proper
               steps to stem the spread of the virus.’ Although the court did not
               order the immediate release or transfer of detainees, it ordered as a
               first step certain remedial actions, including that the D.C. Jail
               improve the triage process for suspected cases of COVID-19,
               provide proper cleaning supplies to each unit in the facility, and
               implement social distancing measures.

United States v. Demetrius Keaton, TDC-18-215 (Apr. 23, 2020) (internal citations omitted).

The Court agrees with Defendant that the revelations from the investigators in Banks “cast[ed]

doubt on the Government’s [previous] proffers about conditions in the [DOC] on which many

decisions of this Court denying § 3142(i) motions have been based.” Def.’s Mot. 4. However,

despite the inaccurate information previously provided by the Government and the problems

identified in Banks, it is important to note that Judge Kollar-Kotelly declined to grant the

plaintiff’s request for immediate release from the DOC. Banks, 2020 WL 1914896, at *15. She

instead implemented a detailed list of corrective measures to address the deficiencies in the

DOC’s COVID-19 response. Id. at *13–15. The ruling did not require the Court to release every

inmate. Id. at 15.

       In this case, Defendant was charged with possession of a firearm and ammunition by a

convicted felon. ECF No. 32. However, as stated in the Previous Memorandum:


                                                 6
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 7 of 12



               [T]here is clearly more here than a mere status offense. The
               Government has argued time and again that Defendant has
               threatened others in public with the use of a firearm. The
               Government contends there are two separate incidents, occurring
               nearly two weeks apart, which are strongly indicative of
               Defendant’s leaning toward violence.

Previous Mem. 1–2. On this fifth review of the Court’s order of detention, Defendant states

“Although there are allegations that [Defendant] brandished a gun on two occasions, he

adamantly denies these. The witnesses who made these allegations are not believed to have

testified before the grand jury and did not testify at [Defendant’s] motions hearing. The

allegations are disputed.” Def’s Mot. 1. As stated in the Previous Memorandum, “[o]n three

prior occasions, Defendant had the opportunity to attack the proffer.” Previous Mem. 2.

Defendant has now had five occasions to attack the proffer, however, instead of doing so, he

simply denies the allegations. Def.’s Mot. 1. The Court is still not persuaded that Defendant is

not a danger to the community. The Court found by clear and convincing evidence that “no

condition or combination of conditions of release will reasonably assure the safety of any other

person and the community.” ECF No. 6. Due to Defendant’s “prior criminal history;

participation in criminal activity while on probation, parole, or supervision, and history of

violence or use of weapons,” ECF No. 6, the Court still finds that the Government has met its

burden to demonstrate Defendant is still a danger to the community. Nothing provided by

Defendant on this record proves otherwise.

       The Court also finds that there are no conditions of release that will reasonably assure

Defendant’s appearance as required. As stated at the original detention hearing: “[the] weight of

evidence against [Defendant] is strong; [Defendant] is subject to lengthy period of incarceration

if convicted; [Defendant has] participat[ed] in criminal activity while on probation, parole or

supervision; and [Defendant has] prior failure[s] to appear in court as ordered.” ECF No. 6. All

                                                 7
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 8 of 12



of these findings constitute Defendant as a flight risk. With the pandemonium that surrounds

COVID-19 and Defendant facing a lengthy period of incarceration if convicted, the risk of

Defendant violating conditions of release is heightened.

       As such, when weighing the problems currently faced in the DOC with whether there are

reasonable conditions that will assure the safety of the community and Defendant’s appearance

before the Court, the Court finds that release is not warranted. This is further supported by the

May 7, 2020 recommendation of Troy Scott, the Supervisory U.S. Pretrial Services Officer who

states: “I believe there is no condition or combination of conditions that can reasonably assure

[Defendant’s] appearance in Court and/or the safety of the community.” See U.S. Prob. and

Pretrial Serv. Mem. 2, May 7, 2020.

   b. 18 U.S.C. § 3142(i) “Compelling Reason” Inquiry

       The United States Court of Appeals for the Fourth Circuit has said the district court,

when reviewing a defendant’s request for relief under 18 U.S.C. § 3142(i) based on the COVID-

19 should consider:

               [T]he severity of the risk that the COVID-19 virus poses to the
               defendant, given his existing medical conditions and the current
               COVID-19 situation at the facility where he is being held, and
               whether that risk, balanced against the other Bail Reform Act
               factors, rises to the level of a ‘compelling reason’ for temporary
               release under 18 U.S.C. § 3142(i).

United States v. Creek, No. CCB-19-36, 2020 WL 2097692, at *1 (D. Md. May. 1, 2020) (citing

the Fourth Circuit’s order of remand); Chase, 2020 WL 2319132, at *3. In considering relief

under 18 U.S.C. § 3142(i) the Court considers “(1) the original grounds for detention; (2) the

specificity of a defendant’s COVID-19 concerns; (3) the extent to which the proposed release

plan is designed to mitigate or exacerbate other COVID-19 risks to the defendant; and, (4) the

likelihood that a defendant’s release would increase the COVID-19 risks to others.” Chase, 2020

                                                 8
         Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 9 of 12



WL 2319132, at *3 (citing United States v. Green, No. JMC-19-539, 2020 WL 1446895, at *3

(D. Md. Apr. 15, 2020)).

        First, the Court considers the original grounds for detention. As discussed above,

Defendant was detained after being charged with possession of a firearm and ammunition by a

convicted felon. However, especially alarming was that the Government argued that Defendant

threatened others in public with firearms on two separate incidents. Previous Mem. 2. The

Court found there was no condition or combination of release that would reasonably assure the

safety of any other person in the community. ECF No. 6.

        Next, the Court considers the specificity of Defendant’s COVID-19 concerns. Defendant

states that he suffers from a “heart murmur which could put him at greater risk of complications

from coronavirus.” Def.’s Mot. 2. The Court stated in the Previous Memorandum that

“Defendant has not indicated when said treatment occurred, what said treatment may be

consisted of, or why he contends that he is at an increased risk of serious illness if exposed to the

virus . . . Defendant offers no expert opinions here.” Previous Mem. 4. Despite the Court’s clear

indication that more evidence regarding Defendant’s condition is needed, nothing new was

provided on this record.1 There is still no: (1) expert opinion regarding this matter; (2) medical

records substantiating the claim; or, (3) details as to when the treatment occurred. Lastly,

Defendant does not challenge the publicly available medical literature the Court cited to in the

Previous Memorandum stating that “not all heart murmurs are the same, and many are lifetime

conditions never requiring medical intervention.” Prev. Mem. 4 (citing Heart Murmurs, The

Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/heart-murmers/symptms-

causes/syc-20373171 (last visited Mar. 31, 2020); Heart Murmur, The National Heart, Lung and


1
 If Defendant requires the assistance of the Court to obtain medical records in the DOC’s possession,
Defendant must file a motion requesting such.
                                                    9
          Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 10 of 12



Blood Institute, https://www.nhlbi.nih.gov/health-topics/heart-murmur (last visited Mar. 31,

2020)).

          The Court must now evaluate whether Defendant’s release plan would mitigate or

exacerbate Defendant’s overall COVID-19 risks and the likelihood that Defendant’s release

would increase the COVID-19 risks to others. Defendant avers that his plan will protect him

from exposure to COVID-19 while not endangering the community. Def.’s Mot. 5. Defendant

further contends that his “brother Marco Penaloza and his significant other Katey Salazar are

willing to serve as third-party custodians . . . [and] both have been previously screened by

pretrial services.” Id. “In either case [Defendant] will have the ability [to] remain at home and

avoid exposure to coronavirus.” Id. According to U.S. Probation and Pretrial Services,

Defendant’s brother advised that Defendant cannot reside with him at this time because his

daughter is pregnant and considered a high risk due to COVID-19. See U.S. Prob. and Pretrial

Serv. Mem. 2, May 7, 2020. However, Defendant’s girlfriend has been pre-screened and would

be a suitable placement if ordered. Id.

          It is true that Defendant may expose his girlfriend and possibly whoever drives him home

from the DOC to COVID-19. But, all in all, if Defendant abided by his conditions of release, as

well as the state and local health guidelines, his overall plan could minimize the risk he would

expose himself and others to COVID-19. Unfortunately, Defendant has shown from his past

history that he has a propensity of violating the conditions of release while on probation, parole

or supervision.2 Given this history, the Court is not confident Defendant would abide by the



2
 Defendant has (1) failed to appear for four criminal matters; (2) had a poor adjustment to community
supervision; to include probation violations and revocations; and (3) a history of rearrests while on
community supervision. U.S. Prob. and Pretrial Serv. Mem. 2, May 7, 2020; See also ECF No. 6 (the
Court finding that Defendant has participated in criminal activity while on probation, parole or
supervision, and has previously failed to appear to court when ordered).
                                                   10
        Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 11 of 12



conditions of his release and not expose himself or others to COVID-19. See Chase, 2020 WL

2319132, at *6 (stating that the Court was skeptical a defendant would abide by conditions of

release given the history of noncompliance).

       The Court acknowledges the tragic effects of the COVID-19 outbreak in our communities

and in the detention centers. But, as stated, the outbreak itself does not constitute a “compelling

reason.” Defendant failed to show that the effects of COVID-19 in the DOC, balanced against

the risk of flight or possible danger to society, rises to the level of a “compelling reason” to

warrant temporary release.

   c. Right to Counsel

       According to Defendant, his access to counsel has been affected because his attorney is

ill-advised to visit him. Def.’s Mot. 5. Defendant further states that “the procedure for

requesting the calls has been changed several times and there is no ability to schedule calls for

specific times to ensure that counsel does not miss them. Even when legal calls are available,

there is no ability to review discovery or other documents.” Id.

       The right to counsel is not relevant to the Court’s decision here under the Bail Reform

Act. United States v. Xavier Lee, No. ELH-19-159, 2020 WL 1663364 (D. Md. Apr. 3, 2020)

(“[W]hile access to counsel may be a separate argument, it is not a factor for the Court’s

determination under 18 U.S.C. § 3142(g).”). Nonetheless, the Court finds that given the state of

affairs and the pandemic that has affected every aspect of our society, delays and intermittent

availability to phone calls are to be expected. The “DOC has acknowledged that there will be

delays in the processing of legal calls, due to the increase in legal call requests, but has noted that

diligent efforts are being made to accommodate all requests under the circumstances.” Id.

(emphasis added). Further, the DOC director issued a directive “that all inmates, whether in


                                                  11
        Case 8:19-cr-00238-TDC Document 83 Filed 06/02/20 Page 12 of 12



isolation or not, shall be allowed free daily 30-minute non-monitored legal calls with their

attorney of record.” Gov’t Opp’n 13.

       Given the nationwide mandate to remain quarantined at home, were Defendant to be

released, there would still be obstacles preventing Defendant and his counsel from meeting face-

to-face to review documents. Defendant states that it is ill-advised for his attorney to meet with

him at the DOC, Def.’s Mot. 5, however, it is also ill-advised for anyone whether incarcerated or

not, to meet face-to-face due to the spread of the virus.

       III.    Conclusion

       Defendant has not demonstrated that the changed circumstances created by the COVID-

19 crisis sufficiently tips the scales of detention to reverse the earlier four decisions by the Court.

Accordingly, Defendant’s Motion is Denied.



June 2, 2020                                                             /s/
                                                       Charles B. Day
                                                       United States Magistrate Judge


CBD/hjd




                                                  12
